Citation Nr: 9902998	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for hepatitis C with 
cirrhosis of the liver, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

The veteran's hepatitis C with cirrhosis of the liver is not 
manifested by either moderate liver damage, disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression; or by moderately severe cirrhosis with 
definite liver enlargement, abdominal distention due to early 
ascites, muscle wasting and loss of strength.


CONCLUSION OF LAW

An evaluation greater than 30 percent for hepatitis C with 
cirrhosis of the liver is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, 
Diagnostic Codes 7312, 7345 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Hence, the 
Board finds the veteran's claim well grounded.

Factual Background

The veteran was originally granted compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for hepatitis C, 
with cirrhosis of the liver, effective in March 1995.  This 
disability is currently evaluated as 30 percent disabling.  
The veteran feels that a rating in excess of 30 percent is 
warranted.

VA Medical Center (VAMC) medical records from January 1993 to 
November 1995 showed complaints and treatment for hepatitis 
C.  In summary, the findings showed inactive hepatitis C.  
For example, an August 1995 VA treatment record revealed that 
the veteran had inactive hepatitis C.

In May 1996, the veteran testified before a hearing officer 
at the RO.  Summarizing his testimony the veteran explained 
that his liver "ached," and that it felt like he was being 
hit.  He reported losing his appetite, and experiencing 
slight dysentery.  He noted that he was not on any 
medication.  He cited that his weight had dropped from 135 to 
122 pounds, but at the time of the hearing, he weighed 132.  
He articulated that he experienced fatigue that would come 
and go, and his liver ached around the belt line on the back 
left side for about half the day.  He also recounted that he 
experienced diarrhea about five to six times per month.

VA Medical Center (VAMC) medical records from August 1996 
noted that the veteran had hepatitis C, by history.

According to a May 1998 VA examination report the examiner 
reviewed the claims file.  The veteran complained of rare 
nausea, occasional anorexia, and chronic fatigue.  Interferon 
was not yet required, and the appellant was not on a special 
diet.  Objective examination revealed no ascites.  The 
veteran had gained 30 pounds over the prior year.  There was 
no hematemesis, melena, pain or tenderness.  There was 
hepatomegalia, as the liver was enlarged to 14 centimeters, 
however, there was no loss of muscle strength or wasting.  
The diagnosis was chronic active hepatitis C, with cirrhosis 
of the liver secondary to hepatitis.     

Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's compensable hepatitis C with 
cirrhosis of the liver, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO assigned a 30 percent evaluation for the veteran's 
hepatitis C with cirrhosis of the liver pursuant to the 
schedular criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Codes 7345-7312.  Diagnostic Code 7345 prescribes 
that evidence of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures, warrants a 30 percent rating.  A 
60 percent rating is in order where there is evidence of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

Diagnostic Code 7312 sets forth that moderate cirrhosis of 
the liver with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health, warrants a 30 percent rating.  Moderately severe 
cirrhosis with definite liver enlargement, abdominal 
distention due to early ascites, muscle wasting and loss of 
strength warrants a 50 percent rating.

Reviewing the evidence of record, in light of the foregoing 
schedular criteria, absent a showing of moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, the Board may 
not find that a rating in excess of 30 percent is warranted 
pursuant to Diagnostic Code 7345.  While the evidence shows 
that the veteran complained of fatigue and that his liver 
size was enlarged to 14 centimeters, there is no showing of 
disabling recurrent episodes of gastrointestinal disturbance.  
Furthermore, there is no competent evidence of mental 
depression related to his disability.  Hence, in applying the 
criteria necessary for a rating in excess of 30 percent under 
Diagnostic Code 7345, the Board finds that an increased 
rating is not warranted.

The Board makes the same finding with respect to Diagnostic 
Code 7312 since there is no evidence of record showing 
moderately severe cirrhosis with definite liver enlargement, 
abdominal distention due to early ascites, muscle wasting and 
loss of strength.  Therefore, since there is no medical 
evidence of moderate liver damage or moderately severe 
cirrhosis of the liver, the Board finds that the criteria for 
a rating in excess of 30 percent evaluation under 38 C.F.R. § 
4.114, Diagnostic Codes 7312 or 7345 have not been met.

In reaching the foregoing determination, the Board considered 
the complete history of the veteran's hepatitis C, as well as 
its current clinical manifestations, and its effect on his 
earning capacity and ordinary activity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10.  The Board finds, however, no indication in 
the record that the schedular criteria are inadequate to 
evaluate the veteran's hepatitis C.  In this respect, there 
is no evidence that hepatitis C frequently hospitalizes the 
veteran or causes any other untoward manifestation beyond 
that contemplated by his current rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for hepatitis C with 
cirrhosis of the liver is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 6 -


